Title: To Thomas Jefferson from James Thomson Callender, 7 October 1799
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Octr. 7th. 1799.

With reference to mine of last week, I now, with Submission, inclose 8 additional pages. I had 8 intermediate ones laid by for you,  but they have been some how picked up, and it is too late at night to get others. Mr. Lyon is at last come, and The magazine will be sent out in two days. Hoping your pardon for this freedom
I am Sir Your very obliged Servant

Jas. T. Callender.

